     Case: 1:19-cr-00226 Document #: 18 Filed: 03/13/19 Page 1 of 1 PageID #:49

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                         Case No.: 1:19−cr−00226
                                                           Honorable Sunil R. Harjani
Robert M. Kowalski, et al.
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, March 13, 2019:


         MINUTE entry before the Honorable Jeffrey T. Gilbert as to Robert M. Kowalski:
Detention hearing held on 3/13/19. The Government and Defendant agree on certain
conditions of release. The Court, however, will not enter an order setting those conditions
of release unless and until Defendant has purged the contempt finding entered by the
Bankruptcy Court in In re Robert M. Kowalski, case number 18−09130 and this Court is
assured that entry of such a release order will not interfere with the bankruptcy
proceedings. Defendant signed a secured bond in the amount of $50,000 which also is
secured by his co−defendant and sister's home. A status hearing on release is set for
3/20/19 at 10:30 a.m. in courtroom 1386 or immediately after the parties appear in
Bankruptcy Court earlier that day. If the parties will be appearing in Bankruptcy Court on
an earlier date, counsel shall notify Judge Gilbert's courtroom deputy to reschedule the
status hearing before Judge Gilbert. Preliminary examination hearing set for 3/22/19 at
1:00 p.m. in courtroom 1386. Defendant shall remain in custody. It is ordered that
Defendant shall remain confined in the Metropolitan Correction Center or an alternative
facility designated by the U.S. Marshal, but held separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal. It is
further ordered that Defendant shall be afforded reasonable opportunity for private
consultation with his counsel while in custody. Mailed notice (ber, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
